PER CURIAM:
The claimant brought this action for injury to his knee which occurred when he stepped onto a piece of asphalt pavement on a road maintained by the respondent.
The claimant’s residence is located on Lay Street (County Route 1/7) off Maple Fork Road, in Bradley, Raleigh County. The incident giving rise to this claim occurred on August 9, 1997, at approximately 4:00 p.m. The claimant testified that when he stepped onto the pavement a piece of the asphalt at the edge of a hole in the pavement gave way, causing him to fall and injure his left knee. Lay Street in this area is 12 feet wide and a low priority road in terms of maintenance priority. The claimant had had prior injuries to his knee requiring surgery. The medical bills arising out of this incident were in the amount of $247.75, all of which were paid on behalf of the claimant by Medicare.
The Court, while sympathetic to the claimant’s situation, has determined that the claimant has sustained no compensable loss to date as a result of this incident. Therefore, the Court is constrained by the evidence to deny the claim.
Claim disallowed.